CATES, Judge.
This is an appeal by a convicted child molester who was sentenced to four years in the penitentiary. Act 397, September 9, 1955 (before 1967 amendment).
The State adduced the testimony of a fourteen year old boy, who if credited made out a prima facie case to support the verdict.
Under the statute, corroboration is not legally required since the prosecuting witness was, at the time of Miller’s assault upon him, but thirteen years. See Blocker v. State, 40 Ala.App. 658, 120 So.2d 924.
In brief, complaint is made of the trial judge’s overruling a motion for a mistrial because of claimed prejudice for expressions used by the District Attorney in summation to the jury. This ruling is in line with Hamilton v. State, 43 Ala.App. 192, 186 So.2d 108(7).
We have carefully reviewed the entire record as required by Code 1940, T. 15, § 389 and consider the judgment below should be
Affirmed.